NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Argued November 18, 2015
                              Decided December 22, 2015

                                         Before

                         RICHARD A. POSNER, Circuit Judge

                         DANIEL A. MANION, Circuit Judge

                         DIANE S. SYKES, Circuit Judge

No. 15-2108                                    Appeal from the
                                               United States District Court
UNITED STATES OF AMERICA,                      for the Northern District of Indiana,
     Plaintiff-Appellee,                       Hammond Division.

      v.                                       No. 2:13CR84-001

DANIEL T. ECKSTROM,                            Philip P. Simon,
    Defendant-Appellant.                       Chief Judge.

                                       ORDER

       Daniel Eckstrom was sentenced to 240 years in prison after he sexually abused his
daughter from the time she was eight until she was twelve, produced thousands of
photos and hundreds of videos of his conduct, and distributed the images to others on
the internet. He also produced child pornography involving two other children. He
pleaded guilty to seven counts of producing child pornography, see 18 U.S.C. § 2251(a);
one count of distribution, see id. § 2252(a)(2); and one count of possession, see id.
§ 2252(a)(4). Eckstrom challenges his sentence, arguing that the district court failed to
consider mitigating factors under 18 U.S.C. § 3553(a). Eckstrom’s argument is without
merit, so we affirm the judgment of the district court.
No. 15-2108                                                                        Page 2

       Eckstrom sexually abused his daughter, Jane Doe 1, for five years, from 2009
through 2013. He forced her to have vaginal, oral, and anal sex; penetrated her vagina
and anus with crayons, sex toys, and other objects; ejaculated on her; and caused her to
expose her genitalia and to masturbate. He took photos and videos of the things he
forced his daughter to do. Eckstrom admitted that he used home-grown marijuana to
“lure” his daughter into engaging in sexual conduct with him and described his
relationship with her as a “boyfriend/girlfriend relationship.”

       Eckstrom also took sexually explicit photos and videos of two other children,
Jane Doe 2 (who was seven when he was arrested in May 2013) and Jane Doe 3 (who was
ten). The images of Jane Doe 2 include pictures with her genitalia exposed, pictures of
Eckstrom performing oral sex on her, pictures of Eckstrom putting his penis on her
mouth, and pictures of Eckstrom’s penis in her hand. In one video Eckstrom is seen with
his hand on Jane Doe 2’s vagina while encouraging his daughter to touch Jane Doe 2.
Eckstrom also penetrated her vagina with his fingers on another occasion. Images of
Jane Doe 3 include her sleeping while he exposes his penis in the foreground, hidden
camera footage of her while she is naked in the bath, and an image of her with her legs
spread and underwear exposed in a sexually suggestive manner.

       The investigators found on Eckstrom’s computer approximately
6,210 photographs and 472 videos of the three victims—the substantial majority of
which are of Eckstrom’s daughter. They also found 80,000 other images and over
600 videos of suspected child pornography. These include images of children being
subjected to bondage, torture, and bestiality.

       After being taken into custody following a search of his house, Eckstrom
confessed to abusing his daughter and producing child pornography. He initially denied
exploiting other children, but then confessed to exploiting Jane Doe 2 and Jane Doe 3.

       Eckstrom was charged with nine counts of producing, distributing, and
possessing child pornography. The first five counts concerned Eckstrom’s sexual
exploitation of his daughter in producing child pornography—one for each year (2009
through 2013) in which Eckstrom did so. See § 2251(a). Counts six and seven concerned
the production of child pornography related to Jane Doe 2 and Jane Doe 3. Counts eight
and nine were for distributing child pornography, see § 2252(a)(2), and possessing child
pornography, see § 2252(a)(4). Eckstrom pleaded guilty to all charges without benefit of a
plea agreement.
No. 15-2108                                                                           Page 3

        In the Presentence Investigation Report, a probation officer applied the
sentencing guidelines and recommended a life sentence. With several adjustments for
specific offense characteristics under U.S.S.G. § 2G2.1; a five-level increase for multiple
counts, see U.S.S.G. § 3D1.4; a five-level adjustment for a pattern of prohibited sexual
conduct, see id. § 4B1.5(b); and a three-level decrease for acceptance of responsibility, see
id. § 3E1.1(a)–(b), the total offense level amounted to 55. This was reduced to 43 because
that is the highest offense level contemplated by the guidelines. See id. ch. 5, pt. A, cmt.
n.2. At offense level 43, regardless of criminal history, the guidelines recommend a life
sentence.

       At sentencing Eckstrom objected to many of the upward adjustments as applied
to specific counts, but the court rejected each of his objections and adopted the
guidelines calculation in the PSR. As Eckstrom acknowledged, even if all his objections
were sustained, his total offense level would have dropped only to 51, before the offense
level was automatically reduced to 43. He does not press these objections on appeal.

        Eckstrom also raised several arguments in mitigation based on the sentencing
factors in § 3553(a). He argued that while his offenses were gravely serious, he had
expressed remorse for his actions and cooperated with law enforcement (by providing
the email addresses of others to whom he had distributed child pornography), that he
“did not financially benefit from any of the exploitation,” that “it is possible to imagine
even worse scenarios … involving more victims,” and that by pleading guilty he had
avoided putting the victims through the trauma of a trial. He noted that when he was
young, his father physically abused him and his siblings; and that he witnessed his
father physically, emotionally, and sexually abuse his mother. If sentenced to less than a
life sentence, he argued, he would be at a low risk of recidivism by the time he was
released and the court could impose stringent conditions of supervised release to ensure
that he did not recidivate. He argued that the guidelines for child pornography were
overly harsh and did not reflect empirical data. Eckstrom also submitted a letter to the
court expressing remorse for his actions, character letters from friends and clergy, and
certificates showing that he was taking steps toward rehabilitation while in jail.
Eckstrom also argued that a life sentence would violate the Eighth Amendment’s
prohibition on cruel and unusual punishment.

       At sentencing the judge explained that he had reviewed all of the materials
presented, including Eckstrom’s submissions and a victim impact statement from
Jane Doe 1, and concluded that this was “the single-most disturbing case that I’ve had in
12 or 13 years as a judge.” The court found Jane Doe 1’s statement “really distressing,”
No. 15-2108                                                                        Page 4

noting that she said, “I see a lonely future” and “I don’t think I’m going to make it very
far,” and that she recounted that her father “made promises and offered me gifts to get
me to do what he said,” threatened to harm her if she reported what he was doing, and
threatened her with a “coat hanger” abortion if she became pregnant. The judge noted
that he had reviewed some of the videos in the record, which “show[] her in anguish and
repeatedly asking him to stop and that it was hurting her, but he didn’t stop. He would
continue on a routine basis.” He also noted the large number of videos and images found
on Eckstrom’s computer and that Eckstrom’s distribution of the child pornography he
produced of his daughter meant that “10,000 separate depictions of [Jane Doe 1] have
been found around the country.”

       The judge also considered and rejected Eckstrom’s arguments in mitigation,
acknowledging that Eckstrom had cooperated with authorities, admitted his crimes, and
expressed remorse, but noted that with the abundance of evidence against him, “what
choice did he have?” The judge “commend[ed] the defendant for his efforts [at
rehabilitation] while he’s been incarcerated,” but explained that this did not outweigh
his crimes. The judge acknowledged that the guidelines sometimes recommended
overly harsh sentences in child pornography cases, but that “there is a decided
difference … between somebody who possesses child pornography” and “somebody
who is actually producing child pornography and then disseminating it.” Finally, the
judge acknowledged Eckstrom’s “horrendous” upbringing.

       The judge imposed a sentence of consecutive maximum terms of imprisonment
on each count, totaling 2,880 months. He stated that he would have given Eckstrom the
same sentence “regardless of how the guidelines were computed” and summarily
rejected Eckstrom’s Eighth Amendment argument. 1 Before concluding, the judge asked
Eckstrom’s lawyer if he had “addressed all of your principal arguments in mitigation,”
to which Eckstrom’s counsel replied that he had.

       On appeal Eckstrom argues that the judge failed to consider his minimal criminal
history or his attempts at rehabilitation, and did not explain how the sentence would
either “promote respect for the law” or deter him or others from future criminal activity.
He says the judge did not explain why the sentence was “sufficient, but not greater than
necessary.” Finally, he argues that because his offense level is so high, he received no



      1  Eckstrom repeated this argument in his brief on appeal, but he abandoned it at
oral argument, so we do not address it.
No. 15-2108                                                                           Page 5

credit for his acceptance of responsibility, and that his guilty plea “spares the victims the
possibility of testifying, and the prospect of reliving their abuse in the media.”

       The government correctly points out that Eckstrom has waived any argument
that the district court procedurally erred by failing to consider specific arguments in
mitigation under § 3553(a). At sentencing the judge asked Eckstrom’s counsel if he had
addressed all of his mitigation arguments, and his lawyer agreed that the court had. This
waives any later contention that mitigation arguments were not addressed. United States
v. Garcia-Segura, 717 F.3d 566, 569 (7th Cir. 2013); see also United States v. Cruz, 787 F.3d
849, 850 (7th Cir. 2015); United States v. Donelli, 747 F.3d 936, 940–41 (7th Cir. 2014).

       Eckstrom’s sentence is also presumptively reasonable. The guidelines
recommended a life sentence, which means that “any prison sentence” is
“presumptively reasonable on appeal.” See United States v. Tanner, 628 F.3d 890, 908
(7th Cir. 2010). And the district court acted properly by stacking maximum consecutive
sentences to impose a sentence within the guidelines range. See U.S.S.G. § 5G1.2(d);
United States v. Thompson, 523 F.3d 806, 814 (7th Cir. 2008); United States v. Veysey,
334 F.3d 600, 602 (7th Cir. 2003).

       Nor does Eckstrom offer any basis for rebutting the presumption. It is true that
“‘death in prison is not to be ordered lightly,’” but “we have upheld such sentences on
appeal where the sentencing court … concluded that other factors warranted the
particular sentence.” United States v. Vallar, 635 F.3d 271, 280 (7th Cir. 2011) (quoting
United States v. Wurzinger, 467 F.3d 649, 652 (7th Cir. 2006)). The judge considered the
seriousness of Eckstrom’s offense, see § 3553(a)(2)(A), which he termed “the single-most
disturbing case that I’ve had in 12 or 13 years as a judge.” The judge listed the factors he
must consider under § 3553(a) and addressed Eckstrom’s principal arguments in
mitigation—his remorse, his “horrendous” upbringing, his rehabilitation, the absence of
any criminal history, the fact that there were not more victims—and rejected them. The
judge noted Eckstrom’s personal history and characteristics, but stated that these did not
outweigh the crimes he had committed. See § 3553(a)(1). The judge did not expressly
address how the sentence promoted respect for the law, provided just punishment, or
afforded adequate deterrence, see § 3553(a)(2)(A), (B), but “[d]istrict judges need not
belabor the obvious[,] … where anyone acquainted with the facts would have known
without being told why the judge had not accepted [an] argument.” United States v. Gary,
613 F.3d 706, 709 (7th Cir. 2010) (internal quotation marks and citation omitted).

                                                                               AFFIRMED.